Citation Nr: 1014567	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 17, 2006 for 
a 10 percent disability rating for sarcoidosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a 10 percent rating 
for sarcoidosis, effective April 17, 2006.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A copy of 
the hearing transcript has been associated with the claims 
file.

The issue of entitlement to an increased rating for 
sarcoidosis has been raised by the record, specifically in 
the January 2010 Travel Board hearing, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the Veteran was granted service connection for 
sarcoidosis in an October 1955 rating decision and assigned a 
10 percent disability rating, effective January 20, 1955.  In 
a July 1957 rating decision, the Veteran's disability rating 
for sarcoidosis was reduced to 0 percent.  He filed a claim 
for an increased rating in April 2006, and in the May 2006 
rating decision on appeal, he was granted a 10 percent rating 
effective April 17, 2006.

At the time of the January 2010 Board hearing the Veteran 
initially stated that the basis for his claim for an earlier 
effective date for the 10 percent rating for sarcoidosis was 
that he did not get notice of the 1957 VA examination that 
had been scheduled for him.  However, upon later questioning 
he recalled that he had been examined by VA in 1957 and did 
not agree with the July 1957 rating decision that reduced his 
rating to a noncompensable rating.  He stated that he did not 
understand how he could be considered "cured" in 1957, and 
told in 2006 that he did have residuals resulting in the 
assignment of the currently assigned 10 percent rating.  He 
stated that his condition never improved after his discharge 
from service, and that he essentially self-medicated over the 
years.  See January 2010 Travel Board Hearing Transcript.  
The Board finds that his testimony essentially amounts to a 
claim of clear and unmistakable error (CUE) in a July 2, 1957 
rating decision which reduced the 10 percent rating for 
sarcoidosis to 0 percent (noncompensable).  

In that regard, the Veteran's allegation of CUE serves as one 
of the pillars of his current argument that the 10 percent 
rating assigned in May 2006 should be effective from the date 
of the reduction.  Therefore, the current claim for 
entitlement to an earlier effective date must be remanded and 
adjudicated by the RO/AMC in conjunction with the newly 
raised CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should adjudicate whether 
an effective date prior to April 17, 2006 
for the award of a 10 percent disability 
rating for sarcoidosis is warranted on the 
basis of CUE in a July 2, 1957 rating 
decision which reduced the 10 percent 
rating for sarcoidosis to 0 percent 
(noncompensable).  The RO/AMC should 
notify the Veteran and his representative 
of the decision and of the Veteran's 
appellate rights.  If the CUE aspect of 
this claim is denied and the Veteran files 
a timely notice of disagreement, the 
RO/AMC should issue an appropriate 
statement of the case on this issue and 
notify the Veteran and his representative 
that the CUE issue will be before the 
Board only if a timely substantive appeal 
is submitted.

2.  Upon completion of the requested 
development, the RO/AMC should again 
review the claim of entitlement to an 
effective date prior to April 17, 2006 for 
the award of a 10 percent disability 
rating for sarcoidosis, considering the 
determination in the CUE claim.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


